Citation Nr: 0127114	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  96-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia due to 
undiagnosed illness.

2.  Entitlement to service connection for shrinking in height 
from 71 inches to 67 1/2 inches due to undiagnosed illness.

3.  Entitlement to service connection for lumbar spine 
disorder with instability of the legs due to undiagnosed 
illness.

4.  Entitlement to service connection for musculoskeletal 
chest pain.

5.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

6.  Entitlement to service connection for duodenal ulcer, 
claimed as bloody stools, diarrhea, constipation, 
gastroesophageal reflux disease, bowel incontinence, and 
irritable bowel syndrome due to undiagnosed illness.

7.  Entitlement to service connection for loss of bladder 
control due to undiagnosed illness.

8.  Entitlement to service connection for itching, hives, and 
rash due to undiagnosed illness.  

9.  Entitlement to service connection for headaches due to 
undiagnosed illness. 

10.  Entitlement to service connection for partial complex 
seizures, blackouts, photophobia and lightheadedness due to 
undiagnosed illness.

11.  Entitlement to service connection for major depression, 
agitation, forgetfulness, and borderline violence due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, and had other service in the Army National Guard.  He 
was ordered to active duty in support of Operation 
Desert/Desert Storm, and served in Southwest Asia, from 
January 9, 1991, to May 13, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was the subject of a Board remand dated in March 
1999.


REMAND

General Background

The veteran seeks service connection for multiple conditions, 
on the basis that he has Persian Gulf War illness associated 
with service during Operation Desert Storm.  The sole reason 
for this remand is an indication in the record that the 
veteran has applied for, and may be in receipt of, Social 
Security Administration (SSA) disability benefits.  In light 
of the Veterans Claims Assistance Act of 2000, the Board is 
effectively precluded from proceeding with this matter until 
the status of the Federal government records involving the 
SSA claim and evidence relating to such a claim is clarified.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).

Specifically, in a January 2000 application for increased 
compensation based on unemployability, the veteran indicated 
that he expected to receive Social Security disability 
benefits, although he was not receiving them yet.  The 
veteran further indicated that he was not working due to Gulf 
War veterans' illness.  Because of the mandates of the 
Veterans Claims Assistance Act of 2000 concerning Federal 
government records, the RO must contact the SSA to obtain any 
records pertaining to the veteran's application for or 
receipt of SSA disability benefits, as these records would 
likely include medical determinations as to the nature and 
etiology of the veteran's current disabilities.


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.



Limits on the Duty to Assist

In view of the extensive record accumulated during the 
protracted period this matter has been pending, the Board 
finds that this case presents several potentially 
determinative questions with regard to the duty to assist: 

(1) Whether there is, in fact, any limit on the duty to 
assist under the old and the new law; and
(2) if so, what are those limits.  

The Board concludes that under both the old and the new law 
there are limits on the duty to assist.  As stated by the 
Court long before the VCAA, the duty to assist is not 
unlimited in scope.  

The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim 
with the claimant only in a passive role.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1993).  Nor is the VA required to search for 
evidence which, even if obtained, would make 
no difference in the result.  See Colvin [v. 
Derwinski], 1 Vet. App. at 174.  In short, 
the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there 
might be some unspecified information which 
could possibly support a claim.  In 
connection with the search for documents, 
this duty is limited to specifically 
identified documents that by their 
description would be facially relevant and 
material to the claim.  (Emphasis in 
original.)

The Court has further held that if a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative information.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Brown, 1 Vet. App. 190 reconsidered 
1 Vet. App. 406 (1991).  The Court has further noted that it 
is incumbent upon a claimant "to submit to VA examination if 
he is applying for, or in receipt of, compensation."  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992).  The Board notes 
that in Dusek, the claimant refused to report for examination 
when requested.   

The VCAA itself does not provide a blank check for the 
limitless expenditure of scarce VA adjudicatory resources.  
Rather the VCAA provides expressly that VA is only obligated 
to embark upon "reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought," and that VA's obligations end when 
there is "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a). 

Therefore, based upon the law and case law noted above, the 
Board concludes that under the standard existing before the 
VCAA, the limits on the duty to assist are at least: 

(a) That the claimant can not remain passive when his 
cooperation is necessary; 
(b) that the claimant must provide information essential to 
obtain putative information; and 
(c) that the duty to pursue evidence ends when, even if the 
putative evidence could be obtained, it could not make a 
difference in the result. 

Under the VCAA, the limits on the duty to assist are: 

(a) Only reasonable efforts are required to obtain evidence 
that could substantiate the claim; and 
(b) the duty ends where there is no reasonable possibility 
that assistance would aid in substantiating the claim. 

The Board acknowledges the extensive good-faith efforts of 
the RO and VA examiners to assist the veteran in developing 
his claims.  The record also reflects that the claimant has 
not reciprocated with respect to his responsibilities.  VA 
examiners have found the veteran to be uncooperative and to 
be exaggerating his symptoms (see, for example, the May 2001 
report of a VA orthopedic examination), and the veteran has 
failed to appear for VA examinations on multiple occasions 
over the years (see, for example, the reports of failure to 
attend an August 2000 sleep study, a May 2000 polysomnogram, 
multiple cancellations for MRI appointments from July 2000 to 
December 2000, and notations in a May 2000 report of 
neurological examination of failure to appear for EEG and CT 
scan studies).  Also, the veteran has been unresponsive to RO 
requests to provide specific information, including the 
specific dates of service and full addresses of all of his 
reserve units, needed to obtain service medical records not 
now associated with the claims file.  See, for example, a 
November 1999 memorandum from the RO to the veteran's 
representative, regarding RO attempts to fulfill the requests 
of a March 1999 Board remand.  

With respect to the claimant's failure to report for 
scheduled examinations, the governing regulation provides in 
pertinent part:

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or 
(c) of this section as appropriate.  Examples 
of good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this section, 
the terms examination and reexamination 
include periods of hospital observation when 
required by VA.
    (b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

In the face of this record, it would be reasonable for RO 
adjudicators to conclude that development of any further 
background information is pointless as such development could 
not cure the fundamental problem that the presence of a 
current disability or its relationship, if any, to service 
can not be validly ascertained when the claimant is at best 
non-cooperative in the examination setting or at worse 
provides false evidence.  

To take Dusek to the next logical step, while the claimant 
sometimes "reports" for VA examination when requested, his 
conduct during these appearances either has the unintended 
effect or is deliberately aimed at defeating the ability of 
examiners to ascertain the presence of current disability.  
Further, his manifest unreliability as to  his current 
subjective symptoms either has the unintended effect or is 
deliberately aimed at defeating the ability of examiners to 
provide a sound medical opinion as to a causal relationship 
between a current disability, if existent, and service.  If 
it is impossible due to the actions of the claimant for any 
examiner to formulate sound medical opinions as to current 
diagnosis of a claimed disability and as to the etiology of 
any current disability, then it is clear that there is no 
obligation to continue the futile expenditure of scare 
resources.  Establishing the existence of a current 
disability is absolutely fundamental to a claim.  Chelte v. 
Brown, 10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  If this can not be accomplished due to the 
actions of the claimant, all other development is pointless.  

In this regard, the benefit of the doubt or reasonable doubt 
doctrine provides that where the positive and negative 
evidence is in approximate balance, the benefit of the doubt 
is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2001).  The regulatory definition of reasonable 
doubt provides:

It is the defined and consistently applied 
policy of the Department of Veterans Affairs 
to administer the law under a broad 
interpretation, consistent, however, with the 
facts shown in every case. When, after 
careful consideration of all procurable and 
assembled data, a reasonable doubt arises 
regarding service origin, the degree of 
disability, or any other point, such doubt 
will be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists 
because of an approximate balance of positive 
and negative evidence which does not 
satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the 
range of probability as 
distinguished from pure speculation or remote 
possibility.  It is not a means of 
reconciling actual conflict or a 
contradiction in the evidence; the claimant 
is required to submit evidence sufficient to 
justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any 
statements submitted, as distinguished from 
impeachment or contradiction by evidence or 
known 
facts, is not justifiable basis for denying 
the application of the 
reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking 
this doctrine.  The reasonable doubt doctrine 
is also applicable even in the absence of 
official records, particularly if the basic 
incident allegedly arose under combat, or 
similarly strenuous conditions, and is 
consistent with the probable results of such 
known hardships.  (Emphasis added.) 
 
38 C.F.R. § 3.102.

The passive failure of the claimant to cooperate in general, 
or his active obstruction in the examination setting of 
efforts of medical providers to formulate medical diagnoses 
or medical opinion may defeat the ability of any clinician to 
advance more than a purely speculative diagnosis or opinion.  
Pure speculation falls outside the scope of reasonable doubt. 

In light of the state of the current record, the Board must 
emphasize to the claimant that it would be well within the 
adjudicative judgment of the rating officials to conclude 
that under both the old and the new standards for the duty to 
assist that VA has fulfilled its responsibilities in every 
sphere save as to putative SSA records.  
The failure to provide necessary information that is within 
his possession, his lack of cooperation in, or what can even 
be construed as active obstruction of efforts to secure 
complete and accurate examinations and to obtain necessary 
medical opinions, would support a finding that the limits of 
the duty to assist have been reached in this matter.  In 
plain language, the "ball is in the veteran's court."  The 
Board will not task the RO with the burden of expending any 
more scarce VA resources beyond what is mandated by the new 
law on the facts of this case.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  If SSA has no 
records it should be so indicated.

Pursuant to the VCAA, records of a 
Federal department or agency must be 
sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.

3.  In light of the veteran's history of 
repeated nonresponsiveness to RO 
correspondence, failure to appear for 
examinations, and lack of cooperation 
during examinations, he and his 
representative are invited to initiate 
contact with the RO, in a cooperative 
manner, and demonstrate concretely that 
he is prepared to cooperate in the 
development actions previously initiated.  
It would appear under these circumstances 
that such a demonstration should begin 
with responsiveness to prior requests for 
information.  

With respect to further medical 
evaluations, the claimant and his 
representative by regulation must address 
the threshold question of whether he had 
good cause not to report for the 
previously scheduled examinations before 
the RO may consider whether to consider 
arranging for any further VA medical 
examinations.  38 C.F.R. § 3.655.

4.  Following the above, the RO should 
review the record and determine what, if 
any, further action is required in light 
of the VCAA.  The RO should make a 
determination as to whether the duty to 
assist has been satisfied in light of the 
requirements and limits outlined above.

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 


If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




